
	

113 HRES 237 IH: Expressing the sense of the House of Representatives with respect to childhood stroke and recognizing May 2013 as “National Pediatric Stroke Awareness Month”.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 237
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Himes (for
			 himself, Ms. Lee of California, and
			 Mrs. Beatty) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to childhood stroke and recognizing May 2013 as
		  National Pediatric Stroke Awareness Month.
	
	
		Whereas a stroke, also known as cerebrovascular disease,
			 is an acute neurologic injury that occurs when the blood supply to a part of
			 the brain is interrupted by a clot in the artery or a burst of the
			 artery;
		Whereas a stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas stroke occurs in approximately 1 out of every
			 3,500 live births, and affects nearly 5 out of every 100,000 children age 19
			 and under each year;
		Whereas a stroke can occur before birth;
		Whereas stroke is among the top 12 causes of death for
			 children between the ages of 1 and 14 in the United States;
		Whereas between 20 percent and 40 percent of children die
			 as a result of a stroke;
		Whereas stroke recurs in 10 percent of children who have
			 previously experienced a stroke;
		Whereas the death rate for children who experience a
			 stroke before the age of 1 year is the highest out of all child age
			 groups;
		Whereas treatment of stroke in adults using thrombolytic
			 therapy within 3 to 6 hours of the onset of symptoms is the cornerstone of
			 acute stroke treatment, but thrombolytic therapy is generally not recommended
			 in children;
		Whereas approximately 60 percent of infants and children
			 who have a pediatric stroke will have serious, permanent neurological
			 disabilities, including paralysis, seizures, speech and vision problems, and
			 attention, learning, and behavioral difficulties;
		Whereas those disabilities may require ongoing physical
			 therapy and surgeries;
		Whereas the permanent health concerns and treatments
			 resulting from strokes that occur during childhood and young adulthood have a
			 considerable impact on children, families, and society;
		Whereas not enough is known about the cause, treatment,
			 and prevention of pediatric stroke;
		Whereas medical research is the only means by which the
			 people of the United States can identify and develop effective treatment and
			 prevention strategies for pediatric stroke; and
		Whereas early diagnosis and treatment of pediatric stroke
			 greatly improves the chances that the affected child will recover and not
			 experience a recurrence: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes
			 National Pediatric Stroke Awareness Month;
			(2)urges the people
			 of the United States to support the efforts, programs, services, and advocacy
			 of organizations that work to enhance public awareness of pediatric
			 stroke;
			(3)supports the work
			 of the National Institutes of Health in pursuit of medical progress on the
			 matter of pediatric stroke; and
			(4)urges continued
			 coordination and cooperation between the Federal Government, State and local
			 governments, researchers, families, and the public to improve treatments and
			 prognoses for children who suffer strokes.
			
